DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 18, the recitation of “guiding a scattered reflected beam, but no specularly-reflected beam, among beam reflected beam for the target substrate” render the claims indefinite.  The meaning, scope and breadth of “specularly-reflected beam” are not clearly understood.  Please clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, 11-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Delgado (US 2013/0265572 A1) in view of Fukazawa (U.S.Pat. 9,964,497). 
As to claims 1, 12 and 18, Fukazawa discloses a substrate defect inspection device (1) and a corresponding method comprising: an illumination source (21-23) configured to emit a beam; a first optical system (25) configured to irradiate a target substrate (10) with a beam from the  illumination source; 

    PNG
    media_image1.png
    386
    335
    media_image1.png
    Greyscale

a second optical system (31) configured to guide a scattered reflected beam, but no specularly-reflected beam among beams reflected from the target substrate irradiated with the beam to a light receiving surface of a sensor (35); an arithmetic processor (40) configured to determine that a defect/abnormity is present at an irradiation spot of the target substrate (10) with the beam when an intensity of the scattered reflected beam received by the light receiving surface of the sensor exceeds a predetermined threshold (brightness value) and a threshold computer (50) configured to set the predetermined threshold based on a reflectance of the target substrate (10) to the beam.  
As to claim 4, wherein the reflectance acquisition step, the reflectance is acquired using a reflectometer (31). 
As to claims 5 and 15, wherein the target substrate (10) is a substrate having a surface provided with a multilayer reflective film configured to reflect the EUV beam (see figure 6). 
As to claims 9-10, wherein the reflectance is an average value in a whole inspection region of the target substrate (non-defective and defective regions) (see col.12, lines 5-15).
Fukazama does not expressly disclose that the illumination source is EUV illumination source and the first optical system and the second optical system are focusing optical systems, as recited. 
Delgado discloses a substrate defect inspection device (1200) and a corresponding method comprising: an EUV illumination source (1220) configured to emit an EUV beam (paragraph [0007]); a first focusing optical system (1222-1223; 1202) configured to irradiate a target substrate (1201) with an EUV beam from the EUV illumination source; a second focusing optical system (1206) configured to guide a scattered reflected beam, but no specularly-reflected beam, among beams reflected from the target substrate irradiation with the EUV beam to a light receiving surface of a sensor (1208, 1211); 

    PNG
    media_image2.png
    415
    298
    media_image2.png
    Greyscale
	
In view of such teachings, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to combine the teachings of Fukazawa and Delgado to obtain the claims as recited in the present application.  It would have been obvious to a skilled artisan to employ an EUV light source, a first focusing optical system and a second optical system as suggested by Delgado into the substrate defect inspection apparatus of Fukazama.  The purpose of doing so would have been to precisely detect the defect of the substrate and thereby improving the quality of the inspection system.

Allowable Subject Matter
Claims 2-3, 6-8, 13-14 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 2-3, 6-8, 13-14, 16-17 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a substrate defect inspection method/apparatus comprising among other features, a first focusing system; a second focusing system and along with a data acquisition unit with particular functions for changing the configuration and acquiring the reflectance based on the intensity of the specularly-reflected beam received by the light receiving surface of the sensor, as recited in the claims.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueno et al (U.S.Pat. 8,411,264); Aiko et al (US 2010/0271473 A1) and Vacz-Iravani et al (U.S.Pat. 6,618,134) disclose inspection systems and have been cited for technical background.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
7/21/22


/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882